                                                                               I UCf.t i
                                                                     iAVA::j;A« oiv.
             IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGI/g|]20 'AN Ifi PH 12" 0 i
                              SAVANNAH DIVISION


AMTHONi CUMNINGHA.M,                       )                         SO. UlST. CF GA.

       Petitioner,

V.                                                     CASE NO. CV418-253


UNITED STATES OF AMERICA,

       Resoondent.



                                    ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation        (Doc.    10),     to     which   objections       have    been

filed (Doc. 11). After a careful review of the record, the

report and recommendation is ADOPTED as the Court's opinion

in   this   case.    As   a   result.      Petitioner's       23   U.S.C. § 2255

petition    is DENIED.         In   addition,         the    Court DECLINES        to

issue a Certificate of Appealability ("COA") in this case.

Pursuant to 28 U.S.C. § 2253(c), an appeal may not be taken

in   this   matter    unless      the   court       first issues a      COA. This

certificate     may       issue     only       if    Petitioner     has    made      a

substantial     showing       of    the      denial     of    a    constitutional

right. Slack        v. McDaniei, 529 U.S.              473, 484 (2000). The

Court has carefully considered Petitioner's case and finds

that   he   cannot    meet    the   above standard. As a             result, any

request by Petitioner for leave to appeal in forma pauperis
